        Case 1:18-cv-10437-KPF Document 86 Filed 04/03/19 Page 1 of 1




UNITED Sl/\TFS DISTRICT COURT                                                 l.''f         ··)   r



SOUTI IFRN DISTRICT OF NE\\.' YORK
- - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - -:\
M/\llFI .. INC..


                                                   Plaintiff.                CIVIL /\CllON
                                                                              18-c\'-10437 (KPF)

                         - against -                                         SATISFACTION OF .JllDGMENT

J\ARON·s FJ\SI llON STORE. et al.
                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - -:\

                    WHERE1\S. a judgment was entered in the above action on the                                 27th   day of

March. 2019 in favor of Plaintiff Mattel. Inc. and against Defendant Shop3626103 Store in the

amount of $50.000.00. and said judgment having been satisfied, and it is certified that there an:

no outstanding executions with any Sheriff or Marshall.

                        Tl lEREFORE. satisfaction of said judgment is hereby acknowledged. and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Shop3626 I 03 Store.
          Dated: March 29. 2019                                        Respectfully submitted.
          New York. Ne\\ York
                                                                       EPSTEIN DRA

                                                                       BY:
                                                                                 Brieanne Scully (BS 3711)
                                                                                 bsc ul Iy(ii)i pcounsel ors.com
                                                                                 60 Fast 42nd Street. Suite 2521
               NOAH D. RODMAN
        Notary Public, State ot N                                                Ne'v York. NY 10165
         A•gl1tration #01Aoe2.fe~46York                                          Telephone:         (212) 292-5390
        Oualftied In Weatch
       Commission Expires       r                                                Facsimile:         (212) 292-5391
                                                                                .·///O/'/ll'_l',/iil'   Pfai11ti/f'
                                                                                 .\lu!fel. Inc.
